EXHIBIT 10.1
 
 




SECOND AMENDMENT TO LEASEHOLD PURCHASE AGREEMENT






This Second Amendment to Leasehold Purchase Agreement (the “Second Amendment”)
is entered into on this 12th day of June, 2012, by and between CIRCLE STAR
ENERGY CORP., a Nevada corporation (the “Purchaser”) and WEVCO PRODUCTION, INC.,
an Ohio corporation (the “Seller”).


BACKGROUND


WHEREAS, Purchaser and Seller entered into that certain Leasehold Purchase
Agreement dated March 8, 2012 (the “Agreement”), wherein Seller agreed to sell,
and Purchaser agreed to purchase, all of Seller’s rights, title and working
interests in and to certain Leaseholds on or before the April 30, 2012.


WHEREAS, Purchaser and Seller amended the Agreement pursuant to that certain
Amendment to Leasehold Purchase Agreement dated April 24, 2012 in order to
afford Purchaser additional time to close the transaction contemplated by the
Agreement.


WHEREAS, Purchaser and Seller desire to further amend the Agreement, as amended,
to afford Purchaser additional time to close the transaction contemplated by the
Agreement.


NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained in this Second Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties hereto, intending to be bound, hereby agree to
incorporate the foregoing background as if fully rewritten in this Second
Amendment, and further agree as follows:


AGREEMENT


1.           Capitalized Terms.  Capitalized terms used but not defined herein
shall have the same meanings as such terms that are set forth in the Agreement,
as amended.


2.           Non-Refundable Extension Price.  Contemporaneously with the
execution of this Second Amendment and in consideration for Seller amending the
Agreement to afford Purchaser additional time to close the transaction
contemplated by the Agreement, Purchaser hereby agrees to wire or cause to be
wired to Seller the non-refundable sum of One Hundred Thousand and no/100
Dollars ($100,000.00) (the “Extension Price”).  Purchaser acknowledges and
agrees that the Extension Price is reasonable with respect to the time the
Leaseholds will remain off the market due to the extension of the Closing
Date.  If Purchaser fails to take the actions contemplated by Section 8(b) of
the Agreement on or before the Closing Date, the Extension Price shall be
retained by Seller as consideration paid to keep the Seller's irrevocable and
exclusive offer off the market through the extended Closing Date and shall not
act as a credit to the Purchase Price or towards the purchase of the
Leaseholds.  If Purchaser takes the actions contemplated by Section 8(b) of the
Agreement on or before the Closing Date, the Extension Price shall be credited
against the Purchase Price.  Seller’s receipt of the Extension Price shall in no
way prejudice Seller's rights in any action for damages or specific performance.
 
 
 
 

--------------------------------------------------------------------------------

 

 


3.           Additional Shares.  As additional consideration for this Second
Amendment, Purchaser shall cause to be issued and delivered to Seller or
Seller’s designee Six Hundred Thousand (600,000) shares of common stock of the
Purchaser (the “Additional Shares”).  Purchaser and Seller hereby agree that the
definition of “Shares” in the Agreement shall include the Additional
Shares.  Purchaser and Seller further agree that any other rights,
representations, covenants or other obligations applicable to the Shares or the
Seller in the Agreement shall apply equally to the Additional Shares and Seller
(and/or Seller’s designee as applicable) as holder of the Additional
Shares.  Purchaser further agrees that the Additional Shares are being delivered
to Seller in addition to, and not as a credit against, the Purchase Price and is
reasonable consideration with respect to the time the Leaseholds will remain off
the market due to the extension of the Closing Date.


4.           Closing.  Purchaser and Seller hereby agree that Section 7 of the
Agreement shall be deleted and replaced in its entirety with the following:


The closing (the “Closing”) of the transaction contemplated herein shall take
place at the law offices of Dinsmore & Shohl, LLP, 191 W. Nationwide Blvd, Ste
300, Columbus, Ohio and shall occur as soon as reasonably practicable after the
Effective Date, but in all events no later than 11:59 PM EST on September 28,
2012 (the “Closing Date”).


5.           Delay Rentals.  Purchaser and Seller hereby agree that Section 5 of
the Agreement shall be deleted and replaced in its entirety with the following:


Seller shall pay any delay rentals, minimum rentals and/or shut-in payments on
the Leaseholds which become due and payable before June 1, 2012.  Purchaser
shall cause to be paid any delay rentals, minimum rentals and/or shut-in
payments on the Leaseholds which become due and payable on or after June 1,
2012.  Should Seller pay any delay rental, minimum rental and/or shut-in payment
on the Leaseholds which become due and payable on or after June 1, 2012, Seller
will invoice Purchaser and Purchaser shall pay Seller the invoice within thirty
(30) days of receipt.   If Purchaser is delinquent more than thirty (30) days in
paying Seller any invoice, then Seller has a right to charge 25% late fee for
each month delinquent. If Purchaser fails to pay any invoice on or before
Closing, Seller shall have the right to terminate the Agreement and abandon the
transaction contemplated by the Agreement.


6.           Ratification of Agreement.  Except as amended above, Purchaser and
Seller do hereby ratify and reaffirm the provisions of the Agreement, as
amended, and acknowledge that the terms and conditions of the Agreement, as
amended, are reasonable, valid and enforceable, and agree that the Agreement, as
amended, shall continue in full force and effect except as amended hereby.


IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the date
set forth above.
 
 

Purchaser:    Seller:     CIRCLE STAR ENERGY CORP.  WEVCO PRODUCTION, INC. a
Nevada corporation  an Ohio corporation     By:                 
By:                      G. Jonathan Pina     William E. Valentine, President

 
 
 
2 of 3
 
Second Amendment ot LPA
circle Star Energy Corp./Wevco Production, Inc.
 

--------------------------------------------------------------------------------

 
                                                                                                                                                                        

CORPORATE ACKNOWLEDGEMENTS






 

STATE OF TEXAS :     : SS: COUNTY OF TARRANT  :  

 


The foregoing instrument was acknowledged before me this 13th  day of June,
2012, by G. Jonathan Pina, CFO of Circle Star Energy Corp., a Nevada
corporation, on behalf of said entity.


 

                          Notary Public    

 






 

STATE OF OHIO :     : SS: COUNTY OF FRANKLIN :  

 


The foregoing instrument was acknowledged before me this _____ of June, 2012, by
William E. Valentine, the President of Wevco Production, Inc., an Ohio
corporation, on behalf of said entity.


 

                          Notary Public    

 













This Instrument was prepared by:
WEVCO PRODUCTION, INC.
1933 E. Dublin Granville Road
PMB 107, Columbus, OH 43229


3of 3
 
Second Amendment ot LPA
circle Star Energy Corp./Wevco Production, Inc.
 

--------------------------------------------------------------------------------

 